Citation Nr: 1731684	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  10-37 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a lung disability (claimed as interstitial lung disease).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from March 1966 to March 1968.  He had service in the Republic of Vietnam from May 1967 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA).  This case was remanded for additional development in April 2015 and again in September 2016.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, another remand is necessary for further development.  VA examination opinions obtained in relation to this claim indicate that the Veteran may receive Social Security Disability Insurance (SSDI) benefits from the Social Security Administration (SSA) based on his lung conditions and accompanying disability.  Specifically, the Compensation and Pension (C&P) examination opinion dated October 2015 indicates, apparently based on statements by the Veteran to the examiner, that the Veteran has been receiving SSDI benefits since, and presumably due to, his diagnosis with interstitial fibrosis.  If they exist, these records may contain potentially relevant evidence, and they should therefore be obtained to ensure that the Veteran's claims file is complete prior to any decisions being rendered.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims folder the SSA records pertaining to the Veteran's claim for benefits, to include any determinations and the medical records used in support of his claim.  All attempts to obtain these records should be documented in the claims folder.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  Because these are federal records, if they cannot be located or no such records exist, the Veteran should be notified in writing.

2.  After the above development and any other development that may be warranted is complete, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




